Citation Nr: 0412300	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  99-13 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for status post 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Lincoln, Nebraska.

The Board remanded the claims in April 2001, October 2001, 
and June 2003 for due process and development purposes.

Due to a change of address of the veteran, the file was 
transferred to the St. Louis, Missouri RO.


REMAND

One of the Board's directions in the June 2003 Remand was 
that the veteran be given a VA orthopedic examination that 
would show the nature and extent of his left and right knee 
disabilities.  The Board had determined that the medical 
evidence currently of record was not sufficient for a proper 
adjudication of the claims and, therefore, a new examination 
was required under the Veterans Claims Assistance Act of 2000 
(the VCAA).  See 38 U.S.C.A. § 5103(A)(d)(1)(West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

The claims file contains a letter by the RO dated in November 
2003 and directed to the veteran at his address in Missouri 
that states that the veteran failed to report for examination 
at the VAMC in Fayetteville on three separate dates in July, 
August, and September 2003, respectively.  Other 
documentation on file shows that the VAMC at which the 
examinations were scheduled was located in Fayetteville, 
Arkansas.

The claims file contains a message by the veteran dated in 
April 2004 and directed to the RO by telefacsimile stating 
that he would report for a VA examination at a VA medical 
facility located as close to his home in Missouri as possible 
and indicating that he did not receive advance notice of the 
examinations for which the RO said he had failed to report.

The claims file contains no copy of any advance notice of 
examination that the RO supposedly sent to the veteran and no 
memorandum or other record indicating that such notice had 
been, or would be, sent to the veteran.

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the examination was 
scheduled in conjunction with a claim for increase or any 
other original claim (except for an original claim of service 
connection), the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2003).

In January 2004, the RO issued a supplemental statement of 
the case denying the claims and citing this provision.

The Board is not confident that the veteran ever received 
notice of the examinations that were scheduled in July, 
August, and September 2003.  Accordingly, the Board does not 
conclude that the veteran failed to report for examination 
without good cause.  

Therefore, the claims are remanded so that the examination 
that the Board requested in its June 2003 Remand may be 
accomplished.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Arrange for the VA examination 
described below.  Provide the veteran 
with written notice of the date, time, 
and place of the examination.  Send the 
notice to the veteran at his last known 
address.  Associate with the claims file 
a copy of the notice and any 
documentation that notice that was sent 
was returned as undeliverable.

The examination should be scheduled to 
take place at the VA medical facility 
that is nearest in location to the 
veteran's current home in Missouri and 
would be an appropriate provider of such 
an examination.

3.  Schedule the veteran for an orthopedic 
examination, to show the nature and extent 
of his left and right knee disabilities, 
respectively.

All necessary tests and studies should be 
performed, including MRI, CT scan, and x-
rays.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein, and the 
examiner is requested to confirm that it 
was reviewed.  

The examiner should report all findings 
separately for each knee.

In the examination report, the examiner 
should

(i)  state whether x-rays confirm the 
presence of degenerative joint disease 
(arthritis) in the knee;

(ii)  state whether the knee condition is 
manifested by limitation of motion.  (The 
examiner should measure and report in 
degrees all ranges of motion of each knee 
and should identify in degrees any point 
after which the motion in concern appears 
to be achieved only with pain.);

(iii)  state whether it appears that as a 
result of pain, weakened movement, 
incoordination, and/or excess fatigability 
with use of the knee, the veteran has 
suffered loss of function of the knee.  If 
feasible, express this determination in 
terms of the degree of additional range-
of-motion loss attributable to the factors 
at work;

(iv)  state whether the knee condition is 
manifested by subluxation and, if so, the 
extent thereof;

(v)  state whether the knee condition is 
manifested by instability and, if so, the 
nature (whether ligament-related or of 
other origin) and the extent thereof;

(vi)  provide an opinion as to whether the 
knee disability, insofar as it involves 
instability and subluxation, if at all, 
but without considering arthritis or 
limitation of range of motion or pain with 
motion, is "slight," "moderate," or 
"severe";

(vii)  state whether the knee condition is 
manifested by impairment of the tibia and 
fibula, to include, malunion of the tibia 
and fibula (and if malunion, whether the 
resulting knee disability is "moderate" 
or "marked") and nonunion of the tibia 
and fibula requiring a brace;

(viii)  state whether the knee condition 
is manifested by dislocation of the 
semilunar cartilage, with frequent 
episodes of "locking" pain and effusion 
into the knee joint;

(ix)  state whether the knee condition 
involves any other pathology, including 
any analogous to those specified above, 
and if so, describe that pathology and its 
disabling effects and state whether the 
resulting disability is "slight," 
"moderate," or "severe."

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).

5.  After the development requested above 
has been completed, the RO should 
readjudicate the claims.  If a claim is 
not granted in full, the RO should address 
it in a supplemental statement of the case 
that is furnished to the veteran and his 
representative.  38 C.F.R. § 19.31 (2003).  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Thereafter, if appellate review is in order, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


